           Case: 1:14-cv-02083 Document #: 77 Filed: 06/14/19 Page 1 of 2 PageID #:389



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

     UNITED STATES OF AMERICA and the                     )
     STATE OF ILLINOIS, ex rel. KATHERINE                 )
     VERHULST,                                            )
                                                          )       Case No.: 14-cv-2083
                            Plaintiffs,                   )
                                                          )       Judge Thomas M. Durkin
     vs.                                                  )
                                                          )
     QUALITY THERAPY & CONSULTATION,                      )
     INC., et al.                                         )
                                                          )
                        Defendants.                       )
     _________________________________________            )

                                                 ORDER

             Pursuant to Federal Rule of Civil Procedure 41(a)(2), the consent of the parties under the

     terms of the Settlement Agreement, the Court’s order of May 21, 2019, and the Court being

     fully advised,

             It is HEREBY ORDERED that:

1.                    The claims of plaintiff-intervenor the United States of America are dismissed

      with prejudice as to defendants Quality Therapy & Consultation, Inc.; Frances Parise; The

      Carlton at the Lake, Inc.; Lake Shore Healthcare and Rehabilitation Centre LLC.; Ridgeview

      Rehab & Nursing Center; and Balmoral Home, Inc.; and dismissed without prejudice as to

      defendants Atrium Health Care Center Ltd., and Winston Manor Convalescent & Nursing

      Home.

2.                    The claims of relator Katherine Verhulst are dismissed with prejudice as to

      Quality Therapy & Consultation, Inc.; Frances Parise; The Carlton at the Lake, Inc.; Lake

      Shore Healthcare and Rehabilitation Centre LLC.; Ridgeview Rehab & Nursing Center;
    Case: 1:14-cv-02083 Document #: 77 Filed: 06/14/19 Page 2 of 2 PageID #:389




 Atrium Health Care Center Ltd.; Winston Manor Convalescent & Nursing Home; and

 Balmoral Home, Inc.; except that Relator is given leave to pursue Attorneys fees and costs

 against the Defendants upon the conclusion of the entire case pursuant to 31 U.S.C. §3730, the

 settlement agreements reached between the parties, and Local Rule 54.3.

       3.      All parties will bear their own costs and attorneys’ fees except as provided

otherwise in the Settlement Agreements, and as stated above.

                      ENTER:
                                            Judge Thomas M. Durkin
                                            United States District Court

Dated: 6/14/2019




                                               2
